Citation Nr: 1811118	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  13-31 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for rheumatic heart disease with mitral valvulitis and insufficiency.

2.  Entitlement to service connection for a heart disorder, to include rheumatic heart disease with mitral valvulitis and insufficiency.

3.  Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1968 to October 1968, and ACDUTRA in the United States Army National Guard from December 1975 to April 1976 and active duty from November 1990 to April 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

A claim for service connection for a disability encompasses all relevant symptoms, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  This is because a claimant generally is not competent to diagnose his or her specific condition where such a diagnosis requires medical expertise; he is only competent to identify and explain the symptoms that he observes and experiences. Clemons, 23 Vet. App. at 4-5.  The Board has characterized the Veteran's claim of entitlement to a psychiatric disorder to reflect the various psychiatric diagnoses made during the claim and appeal period.  Further, since the previously denied claim of entitlement to service connection for rheumatic heart disease is being reopened herein, the Board is broadening this claim to include all heart disorders diagnosed during the claim and appeal period.  

The Veteran presented testimony before the undersigned Veterans Law Judge in an October 2017 videoconference hearing.  A transcript of this hearing is of record.  

The issues of entitlement to service connection for a heart disorder and a psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a November 1968 rating decision, the RO denied service connection for rheumatic heart disease.  The Veteran did not appeal the decision and did not submit new and material evidence within one year.

2.  Evidence received since the final November 1968, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying claim.


CONCLUSIONS OF LAW

1.  The November 1968 rating decision denying service connection for rheumatic heart disease is final.  38 U.S.C. § 7105 (2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2017).

2.  The evidence received since the November 1968 rating decision is new and material as to the claim of service connection for rheumatic heart disease, and the claim is reopened. 38 U.S.C. § 5108 (2014); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C. §§ 7104, 7105 (2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2017).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C. § 5108 (2014).

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2017).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  

To establish service connection, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

In a November 1968 rating decision, the RO denied service connection for rheumatic heart disease with mitral valvulitis and insufficiency because rheumatic heart disease was found to have pre-existed service and to have not been aggravated by service.  The Veteran did not appeal that decision nor submit new and material evidence within one year.  The rating decision is thus final based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Evidence of record at the time of the 1968 decision includes the Veteran's claim, service treatment records, and private hospital records showing the diagnosis of and treatment for acute rheumatic fever in October 1961, when the Veteran was 13 years old.  

Evidence of record submitted after the November 1968 decision includes the Veteran's claim to reopen in which he asserted that his pre-existing heart disorder was aggravated during his period of active duty from November 1990 to April 1991.  Also newly of record are VA treatment records and an August 2011 VA examination.  The August 2011 VA examination contains an opinion that a heart disorder is not related to the Veteran's service.  VA treatment records show additional heart disorders.  In an October 2017 hearing transcript, the Veteran asserted that his heart disorder was worsened during his third period of active duty.  

The Board finds that new and material evidence has been presented.  The evidence is new because it was not previously submitted to VA.  The evidence is material because it relates to unestablished facts necessary to establish the claim - evidence of worsening during service.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claim is reopened.   


ORDER

New and material evidence received, the claim of entitlement to service connection for rheumatic heart disease with mitral valvulitis and insufficiency is reopened.

REMAND

First, remand is necessary for all claims in order to obtain outstanding records from the Veteran's service with the Army National Guard.  During the October 2017 Board hearing, the Veteran testified that he was discharged after being unable to pass a physical training test in 1991.  A December 2011 Formal Finding by the RO documents a request for records being made to the National Personnel Records Center (NPRC) in June 2010 for the Veteran's service treatment records.  Records received from the NPRC in July 2010 were incomplete.  The Records Management Center (RMC) was contacted in November 2011 because the Veteran had periods of service in the Army National Guard.  A negative response was received from the RMC that month.  It would appear that the Veteran submitted copies of his service treatment records in October 2013.  These copies document a series of periodic examinations, among other records.  However, they do not appear to be complete.  Additionally, in a November 2015 submission, the Veteran's representative argued that the Veteran's mental health records from service should be obtained as they would be held separately from normal service treatment records.  The Board thus finds that additional development should be conducted in order to obtain outstanding personnel and treatment records from the Veteran's service, both active duty and duty in the Army National Guard.  

Second, remand is necessary to obtain outstanding treatment records from VA.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim. 38 U.S.C. § 5103A (2014); 38 C.F.R. § 3.159(c) (2017).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, records from Federal agencies such as any relevant VA medical center. 38 C.F.R. § 3.159(c)(2).  In the April 2015 substantive appeal, the Veteran's representative reported that the Veteran was being treated for conditions while on active duty at the VA facility closest to his unit of assignment, presumably referring to the Veteran's period of active duty from November 1990 to April 1991.  Other VA treatment records document that the Veteran has a history of depression back to 1983.  See e.g., June 1993 VA Medical Report.  However, records of such treatment do not appear to be associated with the claims file.  A June 2011 VA examiner referred to a February 1990 treatment record from the VA Medical Center in Augusta, Georgia, reflecting a diagnosis of bipolar disorder.  Such treatment is not evident based on a review of the claims folder, and the Board finds that remand is therefore necessary in order to ensure the record is complete.  

Third, remand is necessary to obtain adequate examinations for the Veteran's claims.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Additionally, a medical opinion should address the appropriate theories of entitlement. Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Here, examinations provided by VA in 2011 are inadequate.  

The Veteran asserts that heart disorder and psychiatric disorders were aggravated by service between November 30, 1990, and April 22, 1991.  

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service. 38 U.S.C. § 1111 (2014). When no preexisting condition is noted upon entry, the Veteran is presumed to have been sound upon entry and the presumption of soundness arises. If the presumption of soundness applies, to rebut the presumption of soundness under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.

The record does not contain an entrance examination for the period of active duty starting in November 1990; accordingly, the Veteran is presumed sound.  His medical history, however, documents treatment for and diagnoses of rheumatic heart disease and depression.  This claim must be adjudicated accordingly. 

The Board finds that the first step to rebutting the presumption of soundness has been met for rheumatic heart disease and depression.  There is clear and unmistakable evidence that the Veteran suffered from rheumatic heart disease prior to this period of active duty.  The Veteran was discharged from his first period of active duty in October 1968 because he was found to have rheumatic heart disease that pre-existed his military service.  See October 1968 Medical Board Proceedings.  VA treatment records also document a history of depression extending back to 1983.  See e.g., June 1993 VA Medical Report.  Thus, depression and rheumatic heart disease clearly and unmistakably existed prior to his military service.  For heart disorders other than rheumatic heart disease and psychiatric disorders other than depression, the Board is unable determine whether these disorders clearly and unmistakably pre-existed service absent objective evidence showing their existence prior to November 1990.  Record development on remand would be helpful in this regard.

For all disorders diagnosed during the appeal period, the record regarding the second prong for rebutting the presumption of soundness is inadequate to adjudicate the current appeal.  In an August 2011 VA examination, the examiner diagnosed valvular heart disease with hypertensive heart disease and a history of rheumatic fever and stated he was unable to speculate if diagnosed valvular heart disease was caused by military service because the Veteran's service treatment records were not available for review.  In a March 2011 VA examination, the examiner diagnosed depressive disorder, panic disorder without agoraphobia, and paranoid personality disorder traits.  No opinions were provided.  In light of the history showing documented heart and psychiatric problems prior to the Veteran's period of active duty starting in November 1990, the Board finds that new examinations and opinions are necessary on remand.  


Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  Efforts must be made to obtain outstanding records of VA treatment dating back to 1983 and to include treatment in August, Georgia.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the NPRC, RMC, the National Guard Unit itself, the State Adjutant General, or any other appropriate Federal or State custodian, in order to secure the Veteran's Georgia Army National Guard complete medical and personnel records, to specifically include the Veteran's mental health file.  All efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal or State department or agency from whom they are sought. 38 C.F.R. § 3.159(c)(2).

3.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any psychiatric disorder. The electronic claims file must be made available to the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided. 

The examiner must provide an opinion as to the following questions:

a. Determine all currently diagnosed psychiatric disorders.  If a previously diagnosed disorder is not found, including rheumatic heart disease, bipolar disorder, depression, and adjustment disorder, provide an explanation.

b.  For any diagnosed psychiatric disorder other than depression, is there clear and unmistakable (undebatable) evidence that the Veteran had that psychiatric disorder prior to his active duty service from November 1990 to April 1991?

c.  If the answer to question (b) above is yes, is there clear and unmistakable (undebatable) evidence that the pre-existing psychiatric disorder, as well as pre-existing depression, was NOT aggravated during the Veteran's active duty service from November 1990 to April 1991?

d.  If the answer to question (b) above is no, is it at least as likely as not (50 percent or greater probability) that each psychiatric disorder had onset during service or is otherwise related to service from November 1990 to April 1991?

e.  If a personality disorder is diagnosed, is it at least as likely as not (50 percent or greater probability) that any additional psychiatric disability was superimposed upon the personality disorder as a result of service.

5.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any heart disorder. The electronic claims file must be made available to the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided. 

The examiner should provide an opinion as to the following questions:

a.  Determine all currently diagnosed heart disorders. 

b.  For any diagnosed heart disorder other than rheumatic heart disease, is there clear and unmistakable (undebatable) evidence that the Veteran had that disorder prior to his active duty service from November 1990 to April 1991?

c.  If the answer to question (b) above is yes, is there clear and unmistakable (undebatable) evidence that the pre-existing heart disorder, as well as pre-existing rheumatic heart disease, was NOT aggravated during the Veteran's active duty service from November 1990 to April 1991?

d.  If the answer to question (b) above is no, is it at least as likely as not (50 percent or greater probability) that each heart disorder had onset in, or is otherwise related to, service from November 1990 to April 1991?

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


